Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 12/29/2021 amendment.
Claims 3-6 are canceled
Claims 8 and 9 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 7, the recitations “a plurality of first fluid channels and a plurality of second fluid channels” (emphasis added) (line 3) and “the at least one first fluid channel comprises the high temperature flow-splitting component of claim 1” (emphasis added) (lines 6-7) render the claim indefinite.
Namely, the recitation “at least one first fluid channel” (line 6) lacks antecedent basis as it is unclear which “first fluid channel” (claim 1, lines 6-7) of the “plurality of first fluid channels” (claim 7, line 3) is being referenced.
Further, it is unclear how a “first fluid channel” (i.e. a single channel) (claim 7, line 6) comprises a flow-splitting component which includes “a single entrance channel, a single primary channel, and a single subordinate channel” (i.e. a plurality of channels) (claim 1, lines 4, 6, 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644), and further in view of Gautam et al. (US 2017/0001943).
Regarding claim 1, Takahashi (Figure 10 embodiment, which is a variation of the Figure 1 embodiment, see Paragraphs 75-76) discloses a high-temperature flow-splitting component (Annotated Figure 10), applicable to operate under a temperature range between a first temperature and a second temperature larger than the first temperature (Paragraph 35), comprising:

A single primary channel (Annotated Figure 10: Each flow splitting component comprises a single primary channel), connected with the entrance channel (Figure 10), forming a first angle with the single entrance channel such that the first angle ranges from 90°~270° (Figure 10 and Paragraph 80: The single primary channel and the single entrance channel are angled by 120º), where the single primary channel has an entrance directly connected with the exit of the single entrance channel such that the fluid completely flows into the single primary channel from the entrance channel (Annotated Figure 10), and
A single subordinate channel (Annotated Figure 10: Each flow splitting component comprises a single subordinate channel), connected with the single primary channel (Annotated Figure 10), forming a second angle with the single primary channel such that the second angle ranges from 30°~150° (Figure 10: The single subordinate channel and the single primary channel are angled by 120º), the single subordinate channel has an entrance directly connected with the single primary channel and not directly connected with the exit of the single entrance channel such that the fluid in the single primary channel flows distributedly into the single subordinate channel and downstream in the single primary channel (Annotated Figure 10), and
Where at the entrance of the single subordinate channel, the fluid flowing downstream in the single primary channel has a first flow rate, the fluid flowing into the single subordinate channel has a second flow rate, and a sum of the first flow rate and 
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one entrance channel (16), at least one primary channel (10), and at least one subordinate channel (12) (Paragraphs 43 and 47: Gautam et al. acknowledges the flow-splitting component as including one or more tubes -i.e. channels-), where the entrance channel, the primary channel and the subordinate channel have different diameter sizes (Paragraphs 43, 44, and 47), where the entrance channel, the primary channel and the subordinate channel collectively form an asymmetrical structure with the different diameter sizes if the entrance channel, the primary channel and the subordinate channel (Figure 3) (Paragraphs 43, 44, and 47), thereby providing different flow resistances for the entrance channel, the primary channel and the subordinate channel to obtain a specific flow-splitting performance (Paragraphs 41-48: The diameters and relative angles of the entrance channel, the one primary channel, and the subordinate channel are configured to be varied in order to adjust volumetric flow rates of fluid flowing within each of the entrance, primary, and subordinate channels), and controlling 
Note: The recitations “applicable to operate under a temperature range between a first temperature and a second temperature larger than the first temperature second fluid at a second temperature” (lines 1-3), “where the first temperature is 25°C, and when the high-temperature flow-splitting component is operated at 25°C, the second flow rate is less than 1% of the total flow rate” (lines 31-33), and “the second temperature is 800°C, and when the high-temperature flow- splitting component is operated at 800°C, the second flow rate is at least 46% of the total flow rate” (lines 33-35) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed flow-splitting component is used in a device that operates over a temperature range).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed 
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “thereby providing different flow resistances for the entrance channel, the primary channel and the subordinate channel to obtain a specific flow-splitting performance” (lines 26-28) and “controlling the flow resistances of the fluid at different temperatures such that a split percentage of the high-temperature flow splitting component is controllable” (lines 29-30)” constitute functional limitations, there being no differentiating structure recited.
In the instant case, Takahashi as modified by Gautam discloses a flow splitting component comprising a single entrance channel, a single primary channel, and a single subordinate channel that are configured at relative angles as recited in the claims.  Takahashi as modified by Gautam also discloses the single entrance channel, the single primary channel, and the single subordinate channel as collectively forming an asymmetrical structure with different diameter sizes as recited in the claims.  Therefore, it is understood that the flow-splitting component as disclosed by Takahashi as modified by Gautam satisfies the above identified intended use and functional limitations in the same sense that applicant’s flow-splitting component satisfies the above identified intended use and functional limitations.

    PNG
    media_image1.png
    326
    649
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi discloses a high-temperature flow-splitting component as discussed above.  However, Takahashi does not explicitly teach or disclose a ratio of a diameter of the primary channel to a diameter of the subordinate channel.
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one primary channel (Defined by tube 16) and at least one subordinate channel (Defined by mini-tubes 10, 12, 14) connected with the at least one primary channel (Figure 3), where  the at least one primary channel has a first diameter ψ1 (Paragraphs 44 and 47), where the at least one subordinate channel has a second diameter ψ2 (Paragraphs 43 and 47), and (ψ2/ψ1) = 0.25 ~ 1.1 (Paragraphs 43 and 44: A tube with a diameter of 8mm and a mini-tube with a diameter of 8mm yields a ψ2/ψ 1 of 1.0).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the channels as disclosed by Takahashi with diameters 
Regarding claim 7, Takahashi discloses a heat exchanger, comprising: at least one channel plate (10, 20), having two opposing sides (Figure 1: A leftmost side adjacent to element 92 and a rightmost side adjacent to element 91) to be furnished respectively with a plurality of first fluid channels (93, 94) and a plurality of second fluid channels (91, 92), a first fluid and a second fluid being to flow respectively through the plurality of first fluid channels and the plurality of second fluid channels (Paragraph 34), the first fluid and the second fluid having different temperatures (Paragraph 35), where the at least one first fluid channel comprises the high-temperature flow-splitting component of claim 1 (See rejection of claim 1 above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644) and Gautam et al. (US 2017/0001943), and further in view of Lee et al. (US 2012/0243180).
Regarding claim 10, Takahashi discloses a high-temperature flow-splitting component as discussed above.  However, Takahashi does not explicitly teach or disclose the first angle as 270º and the second angle as 150º
Lee et al. teaches a high-temperature flow-splitting component, comprising: a plurality of branching channels (e.g. 25, 30), where Lee et al. acknowledges that thermal resistance and pressure drop for a plurality of branching channels is a function of branching angle (Paragraph 30 and Figure 16, see also Paragraphs 61-64).  Therefore, branching angle is recognized as a result-effective variable, i.e. a variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: Possible configurations of the entrance, primary, and subordinate channels as recited in claim 10 in Examiner’s Exhibit A below.

    PNG
    media_image2.png
    135
    221
    media_image2.png
    Greyscale





Response to Arguments
Regarding the arguments on page 6, line 6 to page 7, line 6:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the remarks on page 7, line 7 to page 8, line 17:
Applicant’s remarks regarding the amendment to claim 1 are noted.
Regarding the arguments on page 8, line 18 to page 9, line 7:
Applicant alleges that Lei does not remedy Takahashi and Gautam et al. with respect to amended claim 1 in that amended claim 1 recites “a single entrance channel” (claim 1, 4), “a single primary channel” (claim 1, 6), and “a single subordinate channel” (claim 1, 11) which is not taught by Lei.
Applicant’s arguments have been considered but are moot in view of new grounds of rejection and new interpretation of the prior art as necessitated by applicant’s amendment.
Regarding the arguments on page 9, lines 8-22:
Applicant alleges that amended claim 1 requires (i) “the first temperature is 25°C, and when the high-temperature flow-splitting component is operated at 25°C, the second flow rate is less than 1% of the total flow rate” (lines 31-33) and (ii) “the second temperature is 800°C, and when the high-temperature flow- splitting component is operated at 800°C, the second flow rate is at least 46% of the total flow rate” (lines 33-35) which is not taught by the art of record.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection and new interpretation of the prior art as necessitated by applicant’s amendment.

Regarding the arguments on page 9, lines 23-27:
Applicant alleges that claims 2 and 7 are allowable by virtue of dependency
Regarding the arguments on page 10, lines 1-8:
Applicant alleges that claim 10 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0145246 discloses a flow splitter.
US 2002/0080563 discloses a flow splitter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763